NEWS RELEASE Contact:Wendy S. Schmucker Senior Vice President, Secretary and Treasurer 724-537-9923 For Immediate Release COMMERCIAL NATIONAL ACHIEVES 22.1% FULL YEAR AND 44.3% FOURTH QUARTER CORE EARNINGS GROWTH FOR 2011 LATROBE, PA, February 7, 2012 - Commercial National Financial Corporation (NASDAQ:CNAF)(Company), parent Company of Commercial Bank & Trust of PA, has reported earnings for the year ended December 31, 2011. The Company earned $6,715,000 (or $2.35 per average share outstanding) compared to $5,501,000 (or $1.92 per average share outstanding) in 2010. Earnings for the fourth quarter of 2011 were $1,989,000 (or $.70 per average share outstanding) compared to $1,378,000 (or $.48 per average share outstanding) for the same period in 2010. Full year earnings increased $1,214,000, or 22.1%, while fourth quarter earnings increased $611,000, or 44.3%. Gregg E. Hunter, President and Chief Executive Officer noted, “Core earnings progressively strengthened throughout 2011 on a linked-quarter basis and in comparison to the quarterly results of 2010.The Company’s above banking industry standard financial performance remains firmly based upon strong asset quality, very high tax-equivalent net interest margin and ample capital adequacy in conjunction with the complimentary balanced optionalities and proportional volumes of the Company’s various assets and liabilities.Through hard work, constant vigilance and measured risk management our Company continued to derive maximum benefit from pronounced yield curve slope during all of 2011.The Company begins 2012 exceedingly well-positioned for comparative earnings success.” Mr. Hunter added, “The Company’s superior core financial performance and strong capital base continue to solidly support very attractive and reliable quarterly cash dividend payments to the Company’s common stock shareholders. Maintaining a meaningful quarterly cash dividend stream to our shareholders remains a top priority for the Company. High cash dividends and high dividend yields also provide solid support for Commercial National’s very favorable common stock market share price valuations.” In addition to Latrobe, Pennsylvania where it is headquartered, the Company operates community-banking facilities in Greensburg, Hempfield Township, Ligonier, North Huntingdon, Unity Township and West Newton, Pennsylvania and also maintains a commercial business development sales force throughout its entire market area. The Company operates an asset management and trust division of Commercial Bank & Trust of PA headquartered in Greensburg, Pennsylvania. Commercial Bank & Trust of PA also serves its customer base from an Internet banking site (www.cbthebank.com) and an automated TouchTone Teller banking system. Safe Harbor Statement Forward-looking statements (statements which are not historical facts) in this release are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. For this purpose, any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the generality of the foregoing, words such as “may,” “will,” “to,” “expect,” “believe,” “anticipate,” “intend,” “could,” “would,” “estimate,” or “continue” or the negative or other variations thereof or comparable terminology are intended to identify forward-looking statements. These statements are based on information currently available to the Company, and the Company assumes no obligation to update these statements as circumstances change. Investors are cautioned that all forward-looking statements involve risk and uncertainties, including changes in general economic and financial market conditions, unforeseen credit problems, and the Company's ability to execute its business plans.The actual results of future events could differ materially from those stated in any forward-looking statements herein. The review period for subsequent events extends up to and including the filing date of a public company’s consolidated financial statements when filed with the Securities and Exchange Commission (“SEC”). Accordingly, the financial information in this announcement is subject to change. ### COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) (Dollars in thousands) December 31 December 31 ASSETS Cash and due from banks on demand $ $ Interest bearing deposits with banks 16 Total cash and cash equivalents Securities available for sale Restricted investments in bank stock Loans Allowance for loan losses ) ) Net loans Premises and equipment Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Deposits: Non-interest bearing $ $ Interest bearing Total deposits Short-term borrowings Long-term borrowings Other liabilities Total liabilities Shareholders' equity: Common stock, par value $2 per share; 10,000,000 shares authorized; 3,600,000 shares issued; 2,860,953 shares outstanding in 2011 and 2010. Retained earnings Accumulated other comprehensive income Less treasury stock, at cost, 739,047 shares in 2011 and 2010 ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share data) Three Months Three Months Twelve Months Twelve Months Ended December 31, Ended December 31, Ended December 31, Ended December 31, 2011 2010 2011 2010 (unaudited) (unaudited) (unaudited) (unaudited) INTEREST INCOME: Interest and fees on loans $ Interest and dividends on securities: Taxable Exempt from federal income taxes Other - - 1 2 Total Interest income INTEREST EXPENSE: Interest on deposits Interest on short-term borrowings 14 27 59 Interest on long-term borrowings 60 60 Total Interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES - NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER OPERATING INCOME: Asset management and trust income Service charges on deposit accounts Income from investment in life insurance Other income 50 85 Total other operating income OTHER OPERATING EXPENSES Salaries and employee benefits Net occupancy expense Furniture and equipment 95 Pennsylvania shares tax Legal and professional 75 83 FDIC Insurance expense 47 86 Other expenses Total other operating expenses INCOME BEFORE INCOME TAXES Income tax expense Net income $ Average Shares Outstanding Earnings Per Share $ $ $ $
